



Exhibit 10.3






CONSENT AGREEMENT


THIS CONSENT AGREEMENT, dated as of November 3, 2017 (this “Agreement”), is with
respect to the Amended and Restated Credit Agreement, dated as of March 6, 2015
(the “Credit Agreement”) among Portland General Electric Company (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders (collectively, together with their respective successors and assigns,
the “Lenders”) and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, the “Agent”). Capitalized terms used
but not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement.


WHEREAS, the parties hereto desire to extend the Scheduled Termination Date as
provided herein.


NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1    Consent. The Required Lenders hereby agree to waive the timing
requirements set forth in Section 2.18 of the Credit Agreement for the
submission of an Extension Request. The consent contained herein is a one-time
consent and is expressly limited to the purposes and matters set forth herein.
Nothing contained herein shall constitute a waiver or modification of any other
rights or remedies the Agent or any Lender may have under any Loan Document or
applicable law. The Credit Agreement shall remain in full force and effect
according to its terms (as modified by this letter).


SECTION 2    Extension. The Borrower has requested that the Scheduled
Termination Date for each Lender be extended for one additional year to November
14, 2021. By executing this Agreement, each Lender agrees to extend its
Scheduled Termination Date to November 14, 2021.


SECTION 3    Representations and Warranties; No Conflicts.


3.1    Representations and Warranties of all Parties. Each party hereto
represents and warrants that (a) it has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, (b) this Agreement
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and (c) no consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution or delivery by such Person of this Agreement.


3.2    Representations and Warranties of Borrower. The Borrower represents and
warrants to the Lenders that (a) the representations and warranties of the
Borrower set forth in Article V of the Credit Agreement are true and correct in
all material respects as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date and (b) no event has
occurred and is continuing which constitutes a Default or an Unmatured Default.


3.3    No Conflicts. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated herein, nor performance of and
compliance with the terms and provisions hereof by the Borrower will (a)
violate, contravene or conflict with any provision of its respective articles or
certificate of incorporation, bylaws or other organizational or governing
document or (b) violate, contravene or conflict with any law, rule, regulation,
order, writ, judgment, injunction, decree, material contract or permit
applicable to the Borrower.






1





--------------------------------------------------------------------------------





SECTION 4    Effective Date. This Agreement shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:


(a)    Receipt by the Agent of counterparts of this Agreement executed by the
Borrower, the Required Lenders, each Lender extending its Scheduled Termination
Date and the Agent.


(b)    Receipt by the Agent of:


(i)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its bylaws and of its Board of Directors’ resolutions authorizing
the execution of this Agreement by the Borrower.


(ii)    Evidence, in form and substance satisfactory to the Agent, that the
Borrower has obtained all governmental approvals, if any, necessary for it to
enter into this Agreement, including, without limitation, the approval of the
Public Utility Commission of Oregon.


(c)     The Agent shall have received, for the account of each Lender extending
its Scheduled Termination Date to November 14, 2021, a fee equal to 0.05% of the
aggregate principal amount of such Lender’s Commitment.


(d)    The Agent shall have received all fees and other amounts due and payable
by the Borrower on or prior to the effective date of this Agreement, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.


SECTION 5    Miscellaneous.


5.1    Continuing Effectiveness. As hereby amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness hereof, all references in the Credit Agreement
or other Loan Documents to the “Agreement”, the “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby. This Agreement is a
Loan Document.


5.2    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Agreement. A counterpart hereof, or a
signature page hereto, delivered to the Agent by facsimile or electronic mail
(in a .pdf or similar file) shall be effective as delivery of a manually-signed
counterpart hereof.


5.3    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent, including reasonable fees and charges of special counsel to the
Agent, in connection with the preparation, execution and delivery of this
Agreement.


5.4    Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws (without regard to the conflict of laws
provisions) of the State of New York.


5.5    Successors and Assigns. This Agreement shall be binding upon the
Borrower, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Lenders and the Agent and
the respective successors and assigns of the Lenders and the Agent.


[Signature Pages Follow]












2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




PORTLAND GENERAL ELECTRIC COMPANY


By:    /s/ Christopher A. Liddle        
Name:    Christopher A. Liddle            
Title:    Assistant Treasurer            








3





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent



By:    /s/ Gregory R. Gredvig            
Name:    Gregory R. Gredvig            
Title:    Director                


LENDERS:                WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender and L/C Issuer


By:    /s/ Gregory R. Gredvig            
Name:    Gregory R. Gredvig            
Title:    Director                


JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer


By:    /s/ Helen D. Davis            
Name:    Helen D. Davis                
Title:    Executive Director            


U.S. BANK NATIONAL ASSOCIATION, as a Lender and L/C Issuer


By:    /s/ Holland H. Williams            
Name: Holland H. Williams            
Title:    Vice President                


BANK OF AMERICA, N.A., as a Lender and L/C Issuer


By:    /s/ Daryl K. Hogge            
Name:    Daryl K. Hogge                
Title:    Senior Vice President            


BARCLAYS BANK PLC, as a Lender and L/C Issuer


By:    /s/ Christopher Aitkin            
Name:    Christopher Aitkin            
Title:    Assistant Vice President            


BANK OF THE WEST, as a Lender


By:    /s/ Nicholas Orr                
Name:    Nicholas Orr                
Title:    Director, CBG                


COBANK, ACB, as a Lender


By: /s/ Josh Batchelder                
Name:    Josh Batchelder                
Title:    Vice President                


THE NORTHERN TRUST COMPANY, as a Lender


By:    /s/ Fiyaz Khan                
Name:    Fiyaz Khan                
Title:    Vice President    


4



